Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This advisory is in response to the amendment filed, 1/25/2022, after a final office action that closed prosecution.  Claims 1, 6 and 8-10 are currently pending in the application.


Response to Arguments

Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) examiner is absolutely correct that PSA’s are not applied in the absence of oxygen.  This is exactly why an oxygen cured adhesive would fail as a PSA.  A PSA that lost tackiness (cured) in the presence of air which contains oxygen would not function as an adhesive; (B) Bors relates to a film forming composition comprising a vinyl polymer having pendant acetoacetate functionality which is critical in Bors.  It is the pendant acetoacetate groups that cause crosslinking and thus cure upon exposure to air.  The addition of autooxidizable package containing tung oil after polymerization is dependent on the presence of acetoacetate.  The entire purpose of the Bors disclosure is to increase the speed at which pendant acetoacetate group crosslinks.  The autooxidizable package is used specifically for this purpose.  Absent pendant acetoacetate groups Bors provides no rational for including autooxidizable chemicals such as tung oil; and (C) Moore does not provide any rationale for addition of a redox catalyst after the addition of a polyol ester of conjugated acid.  Moore teaches that one application of a free radical initiator or redox catalyst reduces free monomers below 0.1%.  At this level of free monomer there would be no reason for .
With respect to (A), applicant has not provided any evidence to show that the water based adhesive, of Bors, would lose tackiness and does not function as a PSA.  This is a conclusory statement which is not supported by evidence i.e. attorney's statements are not a substitute for factual evidence.  Therefore, applicant’s arguments are not persuasive.  Additionally, positively recited clam limitations are met by the disclosure of Bors combined with the teachings in Moore et al.   Furthermore, “examiner is absolutely correct that PSA’s are not applied in the absence of oxygen” appears to contradict the statement “this is exactly why an oxygen cured adhesive would fail as a PSA”.
With respect to (B), applicant has not provided any evidence that acetoacetate pending group in a polymer prevents the adhesive of Bors from functioning as a PSA because it loses tackiness when cured by air.  Also note that Bors teaches including autooxidizable component, such as tung oil, after the polymerization and meets the claimed limitation “introducing at least one polyol ester of conjugated acid to the emulsion polymer upon completion of polymerization”.  Evidence that monomers such as ethylacetoxyethyl methacrylate comprising acetoacetate pendant groups, can be present in an acrylic polymer that functions as a PSA comes from Yang et al (US 2005/0250887 A1, see abstract and first embodiment, paragraph 0026).  Hence, applicant argument 
With respect to (C), Moore is only used for its teaching that residual monomer content can be reduced by introducing redox initiator to an emulsion polymerization process.  Hence, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to include the additional redox initiator at any stage including after all of the monomer is fed and after all of the polyol ester of conjugated acid is introduced to the emulsion polymer to reduce any residual monomer at any stage in the process of obtaining a water based adhesive in Bors, absent evidence to the contrary.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764